Filing Date: 12/8/2017
Claimed Domestic Priority: 3/13/2014 (14/209384 CON)
Claimed Foreign Priority: 3/18/2013 (JP 2013-054817)
Applicant: Nakashiba et al.
Examiner: Raj R. Gupta
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 11-16, 18, 21-26, 28, and 30-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regard to claim 11, the newly amended claim now recites that “the different potential is applied to the substrate through the substrate mounting member in an absence of any bonding wire applying the potential between the substrate and the substrate mounting member”.  The original disclosure fails to provide an adequate description of this feature to reasonably convey to the skilled artisan that the inventors had possession of the claimed invention at the time of filing.  The specification does not appear to address such a potential bonding wire or a lack thereof at all.  Furthermore, the figures provided are generally diagrammatic and there is no indication that they would include any and all structures in the device, including all bonding wires.  Thus the literal lack of such a bonding wire in the figures is found to be insufficient to meet the written description requirement.  Please see Ex parte Grasselli, 231 USPQ 393  (Bd.App.1983) aff'd mem., 738 F.2d 453 (Fed.Cir.1984).
Claims 12-16, 18, 21-26, 28, and 30-34 depend from claim 11 and inherit its deficiencies.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-16, 18, 21-26, 28, and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashiba (JP 2009-295804, hereinafter all citations to this reference will be made to the English language equivalent US 2009/0302420) in view of Danno et al. (US 2005/0199987).
With regard to claim 11, Nakashiba teaches, in Fig 5, a semiconductor device comprising: a substrate (10) including a semiconductor substrate (12), an insulating layer (14) formed on the semiconductor substrate, and a semiconductor layer (16) formed on the insulating layer; a first circuit (100) formed on the semiconductor layer; a second circuit (200) formed on the semiconductor layer, the second circuit insulated from the first circuit ([0044]); a first 
Nakashiba does not explicitly teach a substrate mounting member; a first lead terminal isolated from the substrate mounting member; a second lead terminal isolated from the substrate mounting member; that the substrate is formed on the substrate mounting member; that the first circuit is electrically connected to the first lead terminal through a first bonding wire; that the second circuit is electrically connected to the second lead terminal through a second bonding wire; that the first reference potential is applied through the first lead terminal and the first bonding wire; that the second reference potential is applied through the second lead terminal and the second bonding wire; that the different potential is applied to the substrate through the substrate mounting member in an absence of any bonding wire applying the potential between the substrate and the substrate mounting member.
Danno teaches, in Figs 1-3 and 33, a substrate mounting member (4); a first lead terminal (instance of 7) isolated from the substrate mounting member; a second lead terminal (another instance of 7) isolated from the substrate mounting member; that the substrate (3) is formed on the substrate mounting member; that the first circuit is electrically connected to the first lead 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Nakashiba with the packaging of Danno to reduce crosstalk.
With regard to claim 12, Danno teaches, in Figs 1-3, a sealing resin (2) sealing the substrate (3), the first circuit, the second circuit, the first inductor, the second inductor, a portion of the first lead terminal, a portion of the second lead terminal and a portion of the substrate mounting member, wherein a backside of the substrate mounting member is exposed from the sealing resin (bottom surface of item 4 are so exposed).
With regard to claim 13, Nakashiba teaches, in Fig 5, a first isolation insulating layer (instance of 18 on the right in the figure) formed in the semiconductor layer and configured to isolate the first circuit and the second circuit from each other ([0044]).
With regard to claim 14
With regard to claim 15, Nakashiba teaches, in Fig 5, that, in plan view, the first inductor and the second inductor are formed between the first circuit and the second circuit ([0028]).
With regard to claim 16, Nakashiba teaches, in Fig 5, that the first isolation insulating layer is formed from an upper surface of the semiconductor layer to the insulating layer, and wherein the second isolation insulating layer is formed from the upper surface of the semiconductor layer to the insulating layer.
With regard to claim 18, Nakashiba teaches, in Fig 5, that a difference between the first reference potential of the first circuit and the second reference potential of the second circuit is 100 V or more ([0046]).
With regard to claim 21, Danno teaches, in Figs 1-3, a sealing resin (2) sealing the substrate (3), the first circuit, the second circuit, the first inductor, the second inductor, a portion of the first lead terminal, a portion of the second lead terminal and a portion of the substrate mounting member, wherein the substrate mounting member is formed such that one end of the substrate mounting member is located outside the sealing resin without overlapping the sealing resin in the plan view ([0093]).
With regard to claim 22, Danno teaches, in Figs 1-3, that the substrate mounting member is a die pad (it is reasonable to construe item 4 as a die pad).
With regard to claim 23, Nakashiba teaches, in Fig 5, a first isolation insulating layer (instance of 18 on the right in the figure) formed in the semiconductor layer and configured to isolate the first circuit and the second circuit from each other ([0044]).
With regard to claim 24
With regard to claim 25, Nakashiba teaches, in Fig 5, that, in plan view, the first inductor and the second inductor are formed between the first circuit and the second circuit ([0028]).
With regard to claim 26, Nakashiba teaches, in Fig 5, that the first isolation insulating layer is formed from an upper surface of the semiconductor layer to the insulating layer, and wherein the second isolation insulating layer is formed from the upper surface of the semiconductor layer to the insulating layer.
With regard to claim 28, Nakashiba teaches, in Fig 5, that a difference between the first reference potential of the first circuit and the second reference potential of the second circuit is 100 V or more ([0046]).
With regard to claim 30, Danno teaches, in Figs 1-3, that the substrate mounting member is a die pad (it is reasonable to construe item 4 as a die pad).
With regard to claim 31, Danno teaches, in Figs 1-3, a sealing resin (2) sealing the substrate (3), the first circuit, the second circuit, the first inductor, the second inductor, a portion of the first lead terminal, a portion of the second lead terminal and a portion of the substrate mounting member, wherein in plan view, another portion of the first lead terminal is outside the sealing resin without overlapping the sealing resin, and wherein, in plan view, another portion of the second lead terminal is outside the sealing resin without overlapping the sealing resin in plan view ([0094]).
With regard to claim 32, Danno teaches, in Figs 1-3, that the semiconductor substrate is configured such that a fixed potential is applied to the semiconductor substrate ([0040]-[0044]).
With regard to claim 33
With regard to claim 34, Danno teaches, in Figs 1-3, that, the semiconductor substrate is configured such that a fixed potential is applied to the semiconductor substrate ([0040]-[0044]).
Response to Arguments
Applicant's arguments filed 4/28/2021 and 3/29/2021 have been fully considered but they are not persuasive. 
The Applicants argue:
 viewing the cited portions of Danno and also the references as a whole, it is respectfully submitted that the cited references do not disclose or reasonably suggest at least the claimed “without any bonding wire” features noted above much less the claimed “without any bonding wire between the substrate and the substrate mounting member.”

The Examiner responds:
As is set forth above, the example of Figure 33C includes the cited features of Danno, including the claimed “without any bonding wire between the substrate and the substrate mounting member.”
All other arguments have been fully addressed in prior Office Actions or in the rejections as set forth above.
Conclusion 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707.  The examiner can normally be reached on 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJ R GUPTA/
Primary Examiner, Art Unit 2829